Name: Commission Regulation (EEC) No 3854/88 of 12 December 1988 amending Regulation (EEC) No 3796/88 introducing a countervailing charge on fresh clementines originating in Marocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 12. 88 Official Journal of the European Communities No L 343/13 COMMISSION REGULATION (EEC) No 3854/88 of 12 December 1988 amending Regulation (EEC) No 3796/88 introducing a countervailing charge on fresh Clementines originating in Marocco duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of fresh Clementines originating in Marocco must be altered, 1 HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act . of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3796/88 (3) introduced a countervailing charge on fresh Clementines originating in Marocco ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro Article 1 In Article 1 of Regulation . (EEC) No 3796/88, ' 1,78 ECU' is hereby replaced by '3,68 ECU'. Article 2 This Regulation shall enter into force on 13 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 . 0 OJ No L 334, 6. 12. 1988, p. 18 .